Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the restriction requirement of 10/15/2020 in the reply filed on 12/15/2020 is acknowledged. The applicant elected Group I (claims 41-47) and elected the following species: EGFR, EGFR-AS1, and head and neck cancer.

Status of the Claims
Claims 41-47 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 41-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on
application of the written description guidelines

The claims are directed to methods involving predicting susceptibility of a subject suffering from cancer to a treatment with an anti-cancer drug with any structurally undefined genetic alteration that alters or disrupts expression of the oncogene.
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of instant claims 41-47, the functionality of identifying a genetic alteration capable of predicting susceptibility to an anti-cancer drug is a critical feature of the claimed methods. 

The specification defines "predicting susceptibility" as “the propensity of something, for example a disease, to be likely affected by something else, for example, a treatment for said disease” (page 11, paragraph [0035]). The specification defines “genetic alteration” as “a natural or artificial modification, or genetic alteration of the genome or part of a nucleic acid sequence of any biological organism, virus or extra-chromosomal genetic element” (page 9, paragraph [0031]). The specification also states that a “genetic alteration” may be small scale mutations or large scale mutations and examples of small-scale mutations include substitution mutations, silent mutations, missense mutations, nonsense mutations, insertions, and deletions (Page 9 and 10, paragraph [0031]).
The specification asserts that “[m]any types of anti-cancer drugs or treatments are available based on the specific type of cancer to be treated” (page 24, paragraph [0065]). The specification also states, “It is understood that some drugs/therapeutic agents, some of which are disclosed herein, can be used to treat most cancer types, albeit with differing efficacies. While, for example, gefitinib is not usually used in the treatment of, for example, head and neck squamous cell cancer (HNSCC), it is shown that according to the present invention, head and neck squamous cell cancer (HNSCC) can indeed be treated with gefitinib” (page 23 paragraph [0063]). However, there is no indication that the susceptibility of ALL cancers could be predicted with a genetic alteration.


This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each other." University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An "invention may be enabled even though it has not been described." Id. Such is the situation here. Therefore, we find Appellants did not describe the invention sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) ("invention is, for purposes of the 'written description' inquiry, whatever is now claimed").

Regarding claims 41-47, while a genetic alteration may be capable of predicting susceptibility to an anti-cancer drug, there is no indication, teaching, guidance, or expectation that ALL such genetic alterations would be capable of predicting susceptibility to an anti-cancer drug, as is broadly claimed.
Bonin (Bonin et al. Tumor Biol (2016) 37: 7295-7303) and Taguchi (Taguchi et al. Oncol Rep (2008) 19:65-71) teach a polymorphism, a genetic alteration (rs1050171, also known as Q787Q), and its relationship to anti-cancer drugs, specifically anti-EGFRs. Taguchi teaches that squamous cell carcinomas of the head and neck were more likely to show higher sensitivity to gefitinib (an EGFR inhibitor) when they had a G/A genotype (a synonymous mutation or for ANY cancer. As such, claim 47 is subject to this written description rejection, even though the claim specifies a specific genetic alteration: a silent G>A mutation at Q787Q of exon 20 of EGFR. 
Additionally, as rs1050171 is a silent polymorphism (genetic alteration) (Bonin: page 7302, col. 1), it does not result in a coding change. Although a skilled artisan may be able to identify rs1050171 from the 9,669,384 SNPs (or genetic alterations) of the human genome (SNP FAQ Archive, NCBI Bookshelf 2006; Page 3), there is no indication that ALL of the genetic alterations that would be on the anti-sense strand of a lncRNA within an oncogene are capable of possessing the functionality of predicting susceptibility to an anti-cancer drug. 
Additionally, SNPs represent only a species within the genus of “genetic alteration”. There is no indication that ALL genetic alterations, defined as “natural or artificial modification, or genetic alteration of the genome or part of a nucleic acid sequence of any biological organism, virus or extra-chromosomal genetic element”, which met the criteria of being located on the anti-sense strand of a lncRNA within an oncogene, would be capable of predicting the susceptibility to an anti-cancer drug (page 9, paragraph [0031]).


In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed. As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, 

Thus considering the breadth of the therapeutics required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "not carrying the genetic alteration" in claims 41-46 is relative which renders the claim indefinite. The genetic alteration compared to the wild-type has not been made clear in the claims to determine what is being carried by a subject suffering from cancer. Therefore, it is unclear as to what terms “genetic alteration” and “not carrying” are referring to. For position et al. BMC Cancer (2009) 9(212):pp.6) teaches that the Q787Q polymorphism has different frequencies in different human populations, as the “G” allele is more frequent in Asian and African Americans, whereas the “A” allele is more frequent in Europeans (page 6, col. 1). If the “A” allele is the more frequent allele in Europeans and a homozygous genetic alteration is predicted to show improved susceptibility, “GG” would be within the metes-and-bounds of the instant claim. Therefore, one of ordinary skill in the art would not be reasonably apprised if “GG”, “AG”, or “AA” is within the metes and bounds of predicting susceptibility of cancer at this position.

In claim 45, the term "related to" is a relative term which renders the claim indefinite.  The term "related to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes-and-bounds of a cancer “related to” a specific gene is unclear. Must the gene be the cause or correlated with the cancer? Is gene expression or function altered in conjunction with the cancer? Do the gene and cancer share a significant structural similarity?
Claim 45 claims a Markush group (“cancer is selected from the group consisting of”) of different cancers. However, the metes-and-bounds of the claim are unclear due to how the Markush group is written in the instant claim. For example, is the claim directed towards the selection of cancer related to EGFR, PIK3CD, and ERBB4? Or, is the cancer directed towards the selection of a specific type of cancer such as OSS, NSCLC, or breast cancer? As written, the metes-and-bounds of the species in the Markush group is unclear. For example, is a cancer 

Instant claims 46 and 47 claim “the subject has lower EGFR-AS1 or EGFR-AS1 lncRNA expression level”. However, the metes-and-bounds of the claim are unclear. For example, is EGFR-AS1 the same as EGFR-AS1 lncRNA? The specification states that the term "EGFR-AS1" refers to a 2.8 kb sequence that corresponds to intron and exon 20 (FIG. 2A) expressed by the EGFR gene” (page 13, paragraph [0041]). The specification also states that the “antisense strand of a long non-coding RNA region (lncRNA) of an oncogene can be, but is not limited to, EGFR-AS1 for EGFR gene” (Page 18, paragraph [0054]). Qi (Qi et al. Tumor Biol (2016): 37-1079-1089, col. 1) teaches that EGFR-AS1 can be transcribed as a long non-coding RNA (page 1087, col 2). Given this, the metes-and-bounds of the claim are unclear as written, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 47, the term "nucleotide 2361" is a relative term which renders the claim indefinite.  The term " nucleotide 2361" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification asserts that the same synonymous SNP is: rs10251977, 2361 G>A, and Q787Q (page 27, line 25). However, the start and end positions of a genomic region vary depending on the reference sequence.  For example, the same SNP Q787Q is also referred to as nucleotide 2607 in the prior art (Sasaki et al. J. Surg. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of predicting susceptibility of a subject with cancer to an anti-cancer drug treatment by detecting a genetic alteration to indicate susceptibility. However, the relationship between the presence or absence of a genetic alteration and susceptibility to disease treatment is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Claims 46 and 47 are also directed towards a natural correlation (law of nature) as they include a correlation between EGFR-AS1 or EGFR-AS1 lncRNA expression levels and anti-cancer drug (EGFR inhibitor) susceptibility. Likewise, claims 46 and 47 also are directed towards a natural correlation among EGFR isoform ratios and anti-cancer drug (EGFR inhibitor) susceptibility. 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “detecting the presence or absence of a genetic alteration in a long non coding RNA…” (for claims 41-45) is a mere data gathering step.  In claim 46, the steps of “measuring” expression levels of EGFR-AS1 or EGFR-AS1 lncRNA (i) or an isoform ratio (ii) are mere data gathering steps. In claim 47, the steps of “determining” a G>A mutation at Q787Q (i), expression levels of EGFR-AS1 or EGFR-AS1 lncRNA (ii), or an isoform ratio (iii) are mere data gathering steps. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
Regarding claim 41-44, 46, and 47, the claims are directed towards detecting a genetic alteration and expression levels, respectively. However, these limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the detection of known genetic alterations in a long non-coding RNA (lncRNA) that would alter the oncogene is the detection of allelic variants, which is well-understood, routine, and conventional (MPEP 2106.05(d)). Likewise, the detection of expression levels is well-understood, routine, and conventional (MPEP 2106.05(d)).
Regarding claim 45, the claim is still directed towards a natural correlation between a genetic alteration and an anti-cancer drug. The type of cancer merely informs the practitioner on whom the method is to be used.

Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as diagnosing, predicting, determining merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonin (Bonin et al. Tumor Biol (2016) 37: 7295-7303).
	Regarding claim 41, Bonin teaches detecting the genotypes of GG, AA, and AG for a SNP (a genetic alteration) from colorectal cancer patients (Abstract; Page 7296: “Patients”). Bonin also teaches that for this SNP (rs1050171), patients with genotype GG had a better outcome (a higher probability of survival) after treatment with anti-EGFR mAbs (an anti-cancer drug) (Figure 2). Bonin states, “EGFR gene polymorphism rs1050171 defined, independently of RAS mutational status, a sub-population of 11% of patients with a better clinical outcome after anti-EGFR treatment. Median PFS for patients with the GG genotype was 10.17 months compared to 5.37 of those with AG+AA genotypes” (Abstract). Therefore, the subject with 
	Regarding claim 42, the genetic alteration of Bonin “GG” is homozygous, and rs1050171 is position Q787Q in exon 20 of the EGFR oncogene. 
	Regarding claim 43, Bonin teaches looking for the polymorphism rs1050171 from the EGFR oncogene (Abstract).	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Interpretation
Regarding claim 46, “measuring of either one both of the following” is interpreted as to require either i) or ii) for the claim under the broadest reasonable interpretation (BRI).
Regarding claim 47, “whether either one or two or all of the following is given” and “wherein in case one or two or all of i) to iii” is given” are interpreted as to require a i) OR ii) OR iii) for the claim under the broadest reasonable interpretation (BRI).

Claim 41-43, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Taguchi et al. Oncol Rep (2008) 19:65-71).
Regarding claims 41 and 42, Taguchi teaches detecting a mutation (a genetic alteration) from head and neck cancer cells, and cells with the G/A genotype were more susceptible to gefitinib (an anti-cancer drug) compared to the wild-type, G/G genotype (Abstract, Table IV, Figure 4C). This synonymous mutation is located at position 2607, which is also known as Q787Q, or rs1050171 (Abstract; page 71, col. 1; page 70, col. 1). Therefore, cell lines with heterozygous and synonymous transitions of the EGFR gene (Q787Q, rs1050171 (NCBI SNP 
	Regarding claim 43, Taguchi teaches looking for the polymorphism rs1050171 (also known as Q787Q, or rs1050171 (Abstract; page 71, col. 1; page 70, col. 1)) for the EGFR oncogene (Abstract).	
Regarding claim 45, Taguchi teaches prediction of an anti-cancer drug for head and neck cancer as shown by the use of squamous cell carcinomas of the head and heck (SCCHNs) (Abstract; Page 66, col. 1, “Cell lines and culture conditions”).
Regarding claim 47, Taguchi teaches that Gefitinib is an EGFR inhibitor (page 65, col. 2). 
	Taguchi does not explicitly teach predicting the susceptibility of a subject with cancer, as the reference uses head and neck cancer cell lines (Abstract; Page 66, col. 1, “Cell lines and culture conditions”). However, one of ordinary skill in the art as of the effective filing date would use Taguchi to predict the susceptibility of an anti-cancer drug in a subject with cancer as Taguchi concludes that the G/A and synonymous transition of EGFR may be a reliable predictor of high sensitivity in head and neck cancer patients to gefitinib (an anti-cancer drug) (Abstract). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Taguchi et al. Oncol Rep (2008) 19:65-71) in view of Fung (Fung et al. Cancer Lett (2015) 357:549-556).
The teachings of Taguchi are set forth above in section 13.
Regarding claim 44, Taguchi does not teach EGFR-AS1.
However, Fung teaches that identifying rs1050171 in head and neck cancer patients (Page 550, col. 1; Table S1). Fung also teaches a non-coding RNA, EGFR-AS1, was expressed and detected in head and neck cancer cell lines (Page 554, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to predict susceptibility of an anti-cancer drug (such as gefitinib), as taught by Taguchi, by the presence or absence of a genetic alteration in EGFR-AS1, as taught by Fung, because Taguchi teaches the genetic alteration rs1050171, which would necessarily be included in EGFR-AS1.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bonin in view of Fung (Fung et al. Cancer Lett (2015) 357:549-556).
	Bonin teaches detecting the genotypes of GG, AA, and AG for a SNP (a genetic alteration) from colorectal cancer patients (Abstract; Page 7296: “Patients”). Bonin also teaches that for this SNP (rs1050171), patients with genotype GG had a better outcome (a higher probability of survival) after treatment with anti-EGFR mAbs (an anti-cancer drug) (Figure 2). Bonin states, “EGFR gene polymorphism rs1050171 defined, independently of RAS mutational status, a sub-population of 11% of patients with a better clinical outcome after anti-EGFR treatment. Median PFS for patients with the GG genotype was 10.17 months compared to 5.37 of those with AG+AA genotypes” (Abstract). Therefore, the subject with cancer is predicted to 
	Regarding claim 45, Bonin teaches an EGFR-related cancer, colorectal cancer, as Bonin teaches a nexus between colorectal cancer and EGFR. Bonin states that “Over the last decade, factors affecting the efficiency of therapy with monoclonal antibodies (mAbs) against the epidermal growth factor receptor (EGFR) extracellular domain, such as cetuximab and panitumumab, alone or in combination with chemotherapy [1, 2], have been investigated in patients with metastatic colorectal cancer (mCRC)” (Page 7295, Col. 2). 
	However, Bonin does not specifically teach head and neck cancer.
	Fung teaches that EGFR is overexpressed in the majority of head and neck cancers, and Fung teaches identification of rs1050171 in head and neck cancer patients (Page 549, col. 1; Page 550, col. 1; Table S1).
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to look for the EGFR SNP to predict susceptibility to anti-cancer drugs (such as cetuximab and panitumumab), as taught by Bonin, in head and neck cancer, as taught by Fung to predict head and neck cancer because both cancers have a nexus to EGFR and rs1050171 has been a SNP of interest to both cancer types.

Regarding claim 44, Bonin does not teach EGFR-AS1.

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to predict susceptibility of an anti-cancer drug (such as cetuximab and panitumumab), as taught by Bonin, by the presence or absence of a genetic alteration in EGFR-AS1, as taught by Fung, because Bonin teaches the genetic alteration rs1050171, which would necessarily be included in EGFR-AS1.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu et al. Oncol Reports (2015) 34:2343-2350) in view of Chen (Chen et al. Ann Surg Oncol (2012) 19: 2011-2019).
Liu teaches SIRT1-AS, a lncRNA, which is transcribed from the antisense strand of the SIRT1 oncogene (Abstract). Liu also teaches that a single nucleotide mutation (622U>C) in SIRT1-AS reduced the risk of hepatocellular carcinoma (HCC) (Abstract). Liu teaches SIRT1-AS bound to the SIRT1 mRNA to stabilize it, but the 622U>C mutation in the SIRT1-AS sequence prevented binding of SIRT1-AS, which would prevent stabilization (Abstract). Therefore, the 622 SIRT1-AS mutant (genetic alteration) suppressed HCC and decreased the risk by preventing stabilization (by altering or disrupting expression of the oncogene). Liu teaches detecting the presence or absence of the genetic alteration in cancer subjects and comparing the mutation (genetic alteration) to subjects not carrying the mutation (genetic alteration) (Table I), and the mutant (“C”) reduced the risk of HCC (an improved patient outcome) (Abstract).

Chen teaches that SIRT1 is an oncogenic protein, and overexpression of SIRT1 decreases the sensitivity to sorafenib (an anti-cancer drug) (Abstract; Figure 4; Page 2016, col. 2). Chen also teaches that SIRT1-overexpressing cells had more survival colonies when treated with doxorubicin (an anti-cancer drug) (Figure 4; Page 2016, col. 2). Hence, “SIRT1 overexpression increased resistance to chemotherapy” (Page 2018, col. 1).
It would have been prima facie obvious before the effective filing date to modify the method of Liu to predict susceptibility of HCC by the teaching of Chen to predict the susceptibility of a subject suffering from cancer to a treatment with an anti-cancer drug. Liu teaches that non-mutant SIRT1-AS1 stabilize SIRT1 mRNA, and Chen teaches that SIRT1 overexpression increases expression to drug resistance. Therefore, one with ordinary skill in the art would use the polymorphism of Liu to predict susceptibility of a subject to an anti-cancer drug, as disruption of the oncogene’s expression by the polymorphism (Liu) would alter chemotherapy resistance (Chen).


Conclusion
Claims 41-47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634